DETAILED ACTION
	This application is now being examined by Vu A. Nguyen in Art Unit 1762.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to the amendment filed on 02/08/2022, wherein claims 5-7 and 15 are cancelled and claims 1-4, 8-14 and 16-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/17/2022 has been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 8-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are indefinite for at least two reasons. First, each of claims 1 and 8 recites a nanoparticle-spacer-matrix system wherein the spacer has the form as shown in the claims. The claims also state that the spacer comprises PEG and/or PLA. However, the structure of the grafting chain, i.e., the spacer, cannot have PLA. Second, claims 1 and 8 appear to give the grafting chains a very broad scope but also provide a much narrower scope by saying that the grafting chain has a PEG and/or a PLA. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The other claims are indefinite because they depend from claims 1 and 8 but fail to remedy the deficiency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,540,479 B2 to Marx et al. in view of Lin et al., Progress in Organic Coatings 106 (2017) 145-154.
Regarding claim 1, Marx et al. discloses a nanocomposite obtained by reacting a silane-functional polyol with a silica nanoparticle and then reacting the hydroxyl end of the polyol with a polyurethane matrix (col. 3, lines 52+). The polyol may have a MW of at least 500. In example 1, a polytetramethylene ether glycol (PTMEG) is reacted with 3-triethoxysilylpropylisocyanate (IPTES), and the silane group is then reacted with silica nanoparticles. The correspondence between the prior art system and that of claim 1 is as follows: X1,2 = single bond or -O- (note that, analogous to the system disclosed in the examples of the instant application, the IPTES can be viewed as being a part of the nanoparticle) and {A1 – [C(R1R2)-C(R3R4)]m1}n1 = PTMEG. Therefore, the only difference between the prior art system and the claimed system is that the former employs polytetramethylene ether glycol (PTMEG) whereas the latter employs polyethylene ether glycol (PEG). However, Marx et al. provides the PTMEG simply as an example; the polyol can, of course, include PEG. Further, Lin et al. discloses a nanocomposite substantially similar to the one taught by Marx et al. except for a non-covalent interaction between the matrix polymer and the nanoparticle-PEG-OH. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to modify the nanocomposite taught by Marx et al. by employing, as the polyol part of the spacer, any polyether glycol, including the most popular polyethylene ether glycol, without expecting any difficulty or criticality. Claims 1 and 8 are evidently unpatentable. So are claims 2, 9-11 and 13 as explained. The features of claim 3-4 and 17 are disclosed by Marx et al. in columns 2-3. Regarding claim 12, the fact that the surface of the silica nanoparticle is covered with -OH groups is made explicit by Lin et al. in Scheme 1. The features of claims 14, 16 and 18 are disclosed by Marx et al. in the examples. 
 Allowable Subject Matter
Claims 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There is not an obvious reason for one skilled in the art to either expect or modify the composite film disclosed by Marx et al. to have either a shore D hardness of 30-60 or an elastic modulus of 30-100 MPa.
Response to Arguments
Applicant's arguments filed 02/08/2022 have been fully considered but they are not persuasive. While Marx et al. fails to explicitly disclose PEG, the catch-all polyether glycol does include PEG.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762